DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 11/24/20 has been considered.

Drawings
The drawings filed on 11/24/20 are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US PgPub 20180259652) in view of Son et al (US PgPub 20020159032).

With respect with claim 1, Shimizu et al discloses:
A target for aerial survey transformable to hand-fan shape (abstract; paragraphs 0152-0157; figures 18A-18C show a “modification example of a survey marker” that is in a shape that one of ordinary skill in the art would interpret as “hand-fan shape” based on broadest reasonable interpretation; compare figures 18A-C to figures 2-3 of the applicant’s drawings)
a central axis (inherent to figures 18A-C; central axis would align with reference 124 of figure 18C)
a first identification marker with one end connected to the central axis, the first identification marker having a first length outwards (figure 18C, reference 121)
a second identification marker with one end connected to the central axis, the second identification marker having a second length outwards, the second identification marker disposed on the first identification marker (figure 18C, reference 122)
wherein the second length is shorter than the first length (figure 18C, length of reference 122 is shorter than length of reference 121)
With respect to claim 1, Shimizu et al differs from the claimed invention in that it does not explicitly disclose: 
the first identification marker includes a plurality of first unit areas having a predetermined angle therebetween with respect to the central axis
the plurality of first unit areas has an overlap between adjacent first unit areas
With respect to claim 1, Son et al discloses:
the first identification marker includes a plurality of first unit areas having a predetermined angle therebetween with respect to the central axis (Son et al teaches various embodiments of segmenting circular light receiving surfaces into a plurality of fan-shaped unit areas (in the form of reflectors/mirrors). These segments take the form of various sizes, shapes, arrangements, positions (with some segments sticking out more or overlapping other segments), etc … (see figures 1-2 and 8-9). The principle that Son et al represents, which can be incorporated into Shimizu et al, is that there are multiple permissible variations of ways to segment a general target shape, like a circular shape, into a plurality of unit areas, where each of the plurality of areas can also represent multiple obvious variations that relate to size, shape, arrangement, positioning, etc …). This is consistent with both the applicant’s disclosure, as well as the primary reference of Shimizu et al, both of which show multiple variations of a survey target. One of the rationales for obviousness is design incentives or market forces prompting variations. Son et al is being applied to teach the principle of variations, as it pertains to segmenting a general target shape into unit areas.)
the plurality of first unit areas has an overlap between adjacent first unit areas (obvious in view of incorporating the segment variation principles of Son et al into Shimizu et al. Son et al figure 2 shows overlapping of segments. See also figures 8-9) 
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Son et al into the invention of Shimizu et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing design flexibility in segmenting a survey target of a general shape into specific unit areas.

With respect to claim 2, Shimizu et al, as modified, discloses:
a third identification marker with one end connected to the central axis, the third identification marker having a third length outwards, the third identification marker disposed on the second identification marker (figure 18C, reference 123)
the third length is shorter than the second length (figure 18C, reference 123 is shorter than reference 122)

With respect to claim 3, Shimizu et al, as modified, discloses:
wherein the second identification marker includes a plurality of second unit areas having a predetermined angle therebetween with respect to the central axis (obvious in view of segment variation teachings of Son et al incorporated into Shimizu et al, as discussed with respect to claim 1 above)
the plurality of second unit areas has an overlap between adjacent second unit areas (obvious in view of segment variation teachings of Son et al incorporated into Shimizu et al, as discussed with respect to claim 1 above)

With respect to claim 4, Shimizu et al, as modified, discloses:
wherein the plurality of first unit areas has a side-to-side connection with the adjacent first unit areas (obvious in view of segment variation teachings of Son et al incorporated into Shimizu et al, as discussed with respect to claim 1 above; see, for example, Son et al figure 1)

With respect to claim 5, Shimizu et al, as modified, discloses:
wherein the plurality of first unit areas has no side-to-side connection with the adjacent first unit areas (obvious in view of segment variation teachings of Son et al incorporated into Shimizu et al, as discussed with respect to claim 1 above; see, for example, gaps between various segments in Son et al figures 2 and 8)

With respect to claim 9, Shimizu et al, as modified, discloses:
wherein the first unit areas increase in width from the central axis outwards (obvious in view of segment variation teachings of Son et al incorporated into Shimizu et al, as discussed with respect to claim 1 above; see, for example, Son et al figure 1)

With respect to claim 10, Shimizu et al, as modified, discloses:
wherein an outer periphery of the first unit areas is curved or linear (obvious in view of segment variation teachings of Son et al incorporated into Shimizu et al, as discussed with respect to claim 1 above; see, for example, Son et al figure 1)

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US PgPub 20180259652) in view of Son et al (US PgPub 20020159032), as applied to claims 1-5 and 9-10 above, and further in view of Nam et al (US PgPub 20150165896).

With respect to claim 6, Shimizu et al, as modified, discloses:
The target for aerial survey transformable to hand-fan shape according to claim 5 (as applied to claim 5 above)
With respect to claim 6, Shimizu et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein some of the plurality of first unit areas have a first protrusion extending in a first direction, and the remaining first unit areas have a second protrusion extending in a second direction 
when the first unit areas are unfolded around the central axis, the overlap between the adjacent first unit areas is maintained by coupling of the first protrusion and the second protrusion 
With respect to claim 6, Nam et al discloses:
wherein some of the plurality of first unit areas have a first protrusion extending in a first direction, and the remaining first unit areas have a second protrusion extending in a second direction (figures 7-8; see protrusion teachings of paragraphs 0061-0065) 
when the first unit areas are unfolded around the central axis, the overlap between the adjacent first unit areas is maintained by coupling of the first protrusion and the second protrusion (figures 7-8; see protrusion teachings of paragraphs 0061-0065)
With respect to claim 6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nam et al into the invention of modified Shimizu et al. The motivation for the skilled artisan in doing so is to gain the benefit of sequentially folding and unfolding fan blades in an organized manner.

With respect to claim 7, Shimizu et al, as modified, discloses:
The target for aerial survey transformable to hand-fan shape according to claim 1 (as applied to claim 1 above)
With respect to claim 7, Shimizu et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein a magnet is provided on one side of two first unit areas disposed at an edge among the plurality of first unit areas
With respect to claim 7, Nam et al discloses:
wherein a magnet is provided on one side of two first unit areas disposed at an edge among the plurality of first unit areas (figure 9C, reference 62; paragraph 0066 states, “electromagnets 62 are provided on the plurality of flaps 60, such that the plurality of flaps 60 may be opened and closed in accordance with an electric current supplied to the electromagnets 62 …”)
With respect to claim 7, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nam et al into the invention of modified Shimizu et al. The motivation for the skilled artisan in doing so is to gain the benefit of assisting with control of the fan.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US PgPub 20180259652) in view of Son et al (US PgPub 20020159032), as applied to claims 1-5 and 9-10 above, and further in view of Tein (US PgPub 20120121380).

With respect to claim 8, Shimizu et al, as modified, discloses:
The target for aerial survey transformable to hand-fan shape according to claim 3 (as applied to claim 3 above)
wherein a guide rod is provided on one side of two first unit areas disposed at an edge among the plurality of first unit areas (
With respect to claim 8, Shimizu et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein a guide rod is provided on one side of two first unit areas disposed at an edge among the plurality of first unit areas
one side of one unit area of the second identification marker is connected to the guide rod
With respect to claim 8, Tein discloses:
wherein a guide rod is provided on one side of two first unit areas disposed at an edge among the plurality of first unit areas (paragraph 0037 states, “Each fan blade (62) has a guide rod (63) mounted to a lower edge thereof and the guide rod (63) has an axis parallel to that of the related fan blade (62).”; Tein is applied to teach that it is obvious to apply a guide rod on one edge of a fan blade. The claimed limitation is obvious in view of the combination of this principle, as adapted to the fan segment configuration of modified Shimizu et al.) 
one side of one unit area of the second identification marker is connected to the guide rod (obvious in view of combination of Tein with fan segment configuration of modified Shimizu et al)
With respect to claim 8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tein into the invention of modified Shimizu et al. The motivation for the skilled artisan in doing so is to gain the benefit of supporting each fan segment unit area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amagai et al (JP2019074386A) discloses an anticraft beacon.
LaPuzza (US Pat 6415734) discloses a high visibility marking panel for aerial photogrammetric ground mapping.
Bonadiman (US PgPub 20090133278) discloses an aerial target template.
Grasser et al (US PgPub 20120166137) discloses enhanced position measurement systems and methods.
Sasaki (US PgPub 20180274920) discloses device, method, and system for processing survey data, and program therefor.
Thompson (US PgPub 20190204417) discloses a ground control target.
Manako et al (US PgPub 20200065605) discloses a survey marker, image processing apparatus, image processing method, and program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        10/02/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        10/3/2022